The Chancellor.
The present motion is based upon the objection that the supplemental bill and information is broader than the authority-under which it was filed. The insistment is that the intention of the court was to grant permission to the informant and complainants to supplement their case by allegations which would show an injury to the State of New Jersey and to the complainants and other cigarette jobbers in New Jersey, through the effect of the combination charged, upon the growing, producing and dealing in leaf or raw tobacco in Virginia and North Carolina, and not to extend the suit to the assistance of the persons who are engaged in such occupations. The chancellor’s remarks upon the application to amend the original bill and information, when the complainants and attorney-general were required to act by supplemental bill and information, expressly state his understanding that the complainants’ object was in accordance with this insistment. The allegation sought to be introduced by the proposed new section lOJ, and the addition to section 15, undoubtedly charged grievances to tobacco growers, brokers &c. in Virginia and North Carolina, but as there was no suggestion that the limited range of the complaint, in behalf of the State of New Jersey and cigarette jobbers of New Jersey, should be broadened to include other affected parties, it was assumed that the allegations would in some way show injury to those who were then within the protection of the complaint. When leave to file the supplemental bill and information was asked, the request was avowedly made for the purpose of introducing the amendments theretofore proposed, the expression of the petition being
“ for the purpose of introducing into the information and complaint in this cause such allegations as those herein, set forth by way of amendment or such other allegations of that character as ” &c.
There was no suggestion that the scope of the bill and information was to be enlarged to the extent of the instrument now objected to. The order which gave authority to file the supplemental complaint recited its inducement to be to allow the intro*406duction, by way of amendment, of allegations relating to matter indicated by proposed amendments set forth in the petition upon which the order was based. The change in the scope of the suit was a substantive matter and not a mere incident to the proposed amendments, authority for which might be implied from their allowance. An allegation incidental to the amendment would rather have shown the applicability of the matter introduced to the existing scope of the.suit. If the design was to reconstruct the suit by the introduction of an additional case, that design' should have been clearly disclosed, so as not only to afford the defendants an opportunity to be heard as to the propriety of the change, but so that that object would have commanded the court’s consideration.
It is obvious, I think, as the complainants and informant have acted upon leave of the court, had upon notice to the defendants, which was intended by the court and understood .by the defendants, to authorize the presentation of an essentially different case from that which the supplemental bill and information makes,that the motion of the defendants should be granted. Buckingham v. Corning, 2 Stew. Eq. 238. I will, therefore, order that the supplemental bill and information be taken from the files.